Title: From Thomas Jefferson to George Weedon, 10 April 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council April 10th. 1781

We shall with very great Chearfulness contribute as far as within our power to render the Circumstances of the War as little afflicting as possible, more especially by encouraging on just principles  and giving Paroles where Exchanges are not subject to our will, but under the American Constitution our powers as to exchange extend but to few Subjects. With respect to Officers the right of Turn in Exchange we consider as sacred, and cannot consent to any Thing by which those Gentlemen shall be postponed who have been longest in Captivity, but we freely agree to the paroling them on both Sides.
With Respect to privates we think ourselves right when we consider all prisoners of War taken by our Militia while no Continental Troops are acting with them as subject to the separate Disposal of the State until delivered over to the Continental Commissary of prisoners. The number of these at present with us is small. It may or may not increase. We consent chearfully as far as it extends or shall extend to exchange them for such of our Militia as have been or shall be taken in Arms. As to those which have been put into possession of the Continental Commissary of prisoners, they can only be exchanged under Continental Authority. We shall certainly do every Thing in our power to promote it in the greatest Latitude. I am &c,

T. J.

